Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) submitted on 11/02/2020, 07/01/2021, and 10/01/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer side of the middle portion" in line 2, paragraph eight.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the middle portion side" in line 2. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2017 051920) in view of D2 (JP 2004 263757). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. Page (p) and paragraph (¶ ) correspond to the machine translation portion. 
As to claim 1, D1 discloses a sealing device (I, Figures 1-5) for sealing between a through-hole (55) and a shaft (51) inserted through the through-hole (55; Figure 3), the sealing device comprising: 
a reinforcing ring (10) formed annularly around an axis; and 
an elastic body part (20) formed from an elastic body that is attached to the reinforcing ring (10) and that is formed annularly around the axis (Figures 1-3), the elastic body part including: 
an annular seal lip (21), the seal lip (21) being in contact with the shaft (51) such that the shaft is slidable (Figure 3; p7, last paragraph); 

an annular side lip (23), the side lip (23) extending toward the outer side on an outer periphery side of the dust lip (22), the side lip (23) having: 
an annular middle portion (32), the middle portion (32) increasing in diameter as progress toward the outer side in a direction of the axis (Figures 1-3); and 
an annular distal end portion (31), the distal end portion (31) being a portion connected to and on the outer side of the middle portion, the distal end portion (31) increasing in diameter as progress toward the outer side in the direction of the axis (Figures 1-3), 
wherein in the side lip (23), the distal end portion (31) is bent to an inner periphery side from the middle portion (Figures 1-3), and 
wherein in the middle portion (32), at least one groove (lacks disclosure) is formed annularly around the axis.  
D2 teaches a seal assembly with sealing device 1 having a side lip (8) sliding on member (7), and the side lip (8) has equally spaced grooves (9) on the middle portion of the lip. The grooves facilitate bending and prevent separation from the member (7) and thus provides effective sealing performance (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include at least one groove in the middle portion (32) of the sealing system of D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having groove(s) in the side lip middle portion), and in the combination one of 

As to claim 3, the combination teaches the sealing device according to claim 1, wherein the groove is formed in an inner peripheral surface of the middle portion (D2 teaches grooves 9 on the inner peripheral surface of the middle portion of the side lip 8; it would have been obvious to modify D1 with features of D2.)  

As to claim 4, the combination teaches the sealing device according to claim 1, wherein a cross section of the groove along the axis has an outline of an arc having a fixed curvature (D2 teaches grooves 9 with an outline of an arc having a fixed curvature; it would have been obvious to modify D1 with features of D2.)  
  
As to claim 5, the combination teaches the sealing device according to claim 1, wherein the groove is not formed in a connection zone between the distal end portion and the middle portion (D2 teaches that the groove 9 is not formed in a connection zone between the distal end portion and the middle portion; it would have been obvious to modify D1 with features of D2.)  
 
As to claim 6, the combination teaches the sealing device according to claim 1, wherein a plurality of the grooves are formed, and a space between the grooves adjacent to each other is constant (D2 teaches plurality of grooves 9, and a 

As to claim 8, D1 discloses the sealing device according to claim 1, wherein 6New U.S. National Phase of PCT/JP2019/014652Docket No. P60555 the middle portion (32) is formed so as to have a fixed thickness (Figures 1-3.)  

As to claim 9, D1 discloses the sealing device according to claim 1, wherein the distal end portion (31) has a conical cylindrical shape centered about the axis (Figures 1-3), and the middle portion (32) has a conical cylindrical shape centered about the axis (Figures 1-3.)  

As to claim 10, D1 discloses the sealing device according to claim 1, wherein the side lip (23) has a root portion (33) formed annularly around the axis (Figures 1-3), and the middle portion (32) is a portion that is connected to the root portion (33) and that is on the outer side of the root portion (Figures 1-3).







Claim(s) 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2017 051920) in view of D3 (JP 2016 0363170). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below.

As to claim 2, D3 teaches a seal assembly, in Figure 2B, with side lip 46 having a distal portion and middle portion, such that the distal portion is formed so as to decrease in thickness as progress toward the middle portion side to facilitate constant contact with member 18, and to prevent entry of foreign matters into the sealing area (abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of D1 the distal end portion (31) of the side lip (23) is formed so as to decrease in thickness as progress toward the middle portion side (32), as taught by D3 since the claimed invention is merely a combination of known elements (such as having the distal end portion of the side lip is formed so as to decrease in thickness as progress toward the middle portion side), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

As to claim 7, D1 discloses a sealing device (1, Figures 1-3) for sealing between a through-hole (55) and a shaft (51) inserted through the through-hole (55), the sealing device comprising: 
a reinforcing ring (10) formed annularly around an axis; and 

an annular seal lip (21), the seal lip (21) being in contact with the shaft (51) such that the shaft is slidable (Figure 3; p7, last paragraph); 
an annular dust lip (22), the dust lip (22) being provided on an outer side of the seal lip (21) and extending toward the axis; and 
an annular side lip (23), the side lip (23) extending toward the outer side on an outer periphery side of the dust lip (22), the side lip (23) having: 
an annular middle portion (32), the middle portion (32) increasing in diameter as progress toward the outer side in a direction of the axis (Figures 1-3); and 
an annular distal end portion (31), the distal end portion (31) being a portion connected to and on the outer side of the middle portion, the distal end portion (31) increasing in diameter as progress toward the outer side in the direction of the axis (Figures 1-3), 
wherein in the side lip (23), the distal end portion (31) is bent to an inner periphery side from the middle portion (Figures 1-3), and 
wherein the distal end portion (31) of the side lip (23) is formed so as to decrease in thickness (lacks disclosure) as progress toward the middle portion side.  
D3 teaches a seal assembly, in Figure 2B, with side lip 46 having a distal portion and middle portion, such that the distal portion is formed so as to decrease in thickness as progress toward the middle portion side to facilitate constant contact with member 18, and to prevent entry of foreign matters into the sealing area (abstract). It would have 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675